Order in so far as it grants the motion of the committee of the incompetent to punish defendant for contempt reversed on the law and the facts, without costs, and motion denied without costs, upon condition that within ten days from the entry of the order herein the defendant pay the arrears of alimony computed on the basis of eighty-five dollars per week, the sum that he has been directed to pay, less the sum of twenty-five dollars per week which is hereby allowed for the support of the children while in the defendant’s custody. Future payments of alimony are to be made on the foregoing basis. In the event that the defendant shall fail to make such payments, the matter will be remitted to the Special Term for such action as may be proper. We are of opinion that, under existing circumstances, the father should have the custody of the children during the mother’s incompetency, provided, however, he purges himself of contempt by complying with the provisions of the judgment as herein modified. The order, in so far as it denies defendant’s motion to modify the interlocutory and final decrees of divorce, is reversed on the law and the facts, without costs, and the motion granted, without costs, to the extent and on the condition herein indicated. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.